Per Curiam,
From the facts, as found by the learned judge, we are not prepared to say that his conclusion and judgment were wrong. We cannot reverse if the facts were such as warranted their submission to a jury, had the case not been withdrawn from that body by the submission of the parties. That they must have been so submitted, we have no doubt; hence, as the judge of the common pleas was, by that submission, substituted for the jury, we cannot reverse unless his conclusions were clearly unwarranted by the evidence. As this is not the case, as there was proof to show the misleading character of the assessments by which Bonner may have been deceived, nothing remains for us but an affirmance of the judgment.
The judgment is affirmed.